 

 

Ws DISTRIEE re
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA 2019 0CT -4 PM Ia: 19

DUBLIN DIVISION

 

ARCHIE JOEL CHAMPION, III, *
*

Appellant, ¥

*

Vv. = Cy sl3-029

*

MORRIS BANK and THE MERCHANT ¥
AND CITIZENS BANK, *
*

Appellees. *

ORDER

Before the Court is Appellant-Debtor Archie Joel Champion,
III’s motion for certification of appeal pursuant to 28 U.S.C.
§ 158(d) (2), which governs the Court of Appeals’ jurisdiction to
hear appeals from interlocutory orders. For the reasons set forth
below, the motion for certification of appeal (doc. no. 17) is

GRANTED.

Background
Archie Joel Champion, III (“Appellant”) filed a Chapter 7
petition in the Bankruptcy Court for the Southern District of
Georgia, Dublin Division, on September 28, 2017. Morris Bank and
Merchant and Citizens Bank (collectively, the “Banks”) are
creditor-appellees in this case. The Debtor and the United States
Trustee agreed by consent orders that June 11, 2018 would be the

deadline to file a motion to dismiss or object to the Debtor’s

 
 

 

discharge. (Bankr. Doc. Nos. 22, 40, 44.)1 The Banks were not
parties to the consent orders.

The docket entry text summarizing the consent orders was
entered with an incorrect deadline of July 11, 2018. (Bankr. Doc.
No. 44, Docket Entry Text.) Three days after the correct deadline
of June 11, 2018, but prior to Debtor receiving a discharge, the
Banks filed motions to dismiss under 11 U.S.C. § 70O7(a). (Bankr.
Doc. Nos. 46, 47.) On June 18th, Debtor filed a request for entry
of discharge, arguing that the Banks’ motions were untimely and
that Federal Rule of Bankruptcy Procedure 4004(c) requires a
discharge “forthwith,” or immediately upon the passing of the
objection deadline. (Bankr. Doc. No. 51.)

In March 2019, the Bankruptcy Court denied Debtor’s request
in an Order and Opinion which concluded that pending § 707 (a)
motions preclude an entry of discharge under Rule 4004({c). In
doing so, the Bankruptcy Court interpreted Rule 4004(c)’s
requirement that a discharge be entered “forthwith” as meaning “as
soon aS practicable” rather than immediately, an interpretation
consistent with the Eleventh Circuit’s interpretation of the word
in In re Coggin, 30 F.3d 1443, 1449 (llth Cir. 1994), abrogated on

other grounds by Kontrick v. Ryan, 540 U.S. 443 (2004). (Doc. No.

 

1-2, at 9-15.) Debtor moved to appeal the Order and Opinion to

this Court in April of 2019, challenging the Bankruptcy Court’s

 

1 These documents refer to the Bankruptcy Court docket, case number 12-30330.

2

 
 

 

definition of “forthwith.” (Doc. No. 1.) This Court heard the
appeal but affirmed the Bankruptcy Court’s denial of Debtor’s
request for discharge. (Doc. Nos. 13-14.) Now Debtor seeks to

appeal this Court’s Order to the Eleventh Circuit.

Legal Standard

Under 28 U.S.C. § 158(d), the courts of appeals have
jurisdiction to hear interlocutory appeals if the district court
involved certifies — on the request of a party or on its own motion
— that any one of the following grounds exist:

(i) the judgment, order, or decree involves a question

of law as to which there is no controlling decision of

the court of appeals for the circuit or of the Supreme

Court of the United States, or involves a matter of
public importance;

(ii) the judgment, order, or decree involves a question
of law requiring resolution of conflicting decisions; or

(iii) an immediate appeal from the judgment, order, or
decree may materially advance the progress of the case

or proceeding in which the appeal is taken;

and if the court of appeals authorizes the direct appeal
of the judgment, order, or decree.

28 U.S.C. § 158(d) (2) (A).

These factors are not the same as the factors which
govern appeals from a bankruptcy court to a district court.
At that stage in the process, “[b]lecause [Section 158(a)]
does not provide the district court any criteria for

determining whether to exercise [its] discretionary authority

 
 

 

to grant leave to appeal, the courts look to 28 U.S.C. §

1292(b).”% Laurent v. Herkert, 196 F. App’x 771, 772 (11th

 

Cir. 2006) (citation and punctuation omitted). Section
1292(b) requires the appealing party to demonstrate that:
“(1) the order presents a controlling question of law; (2)
over which there is a substantial ground for difference of
opinion among courts; and (3) the immediate resolution of the
issue would materially advance the ultimate termination of
the litigation.” Id. Therefore, despite Debtor’s
suggestion, this Court’s review of the Bankruptcy Court’s
decision pursuant to Section 1292(b) does not necessarily
mean the Court of Appeals will have jurisdiction to review

this Court’s decision under Section 158(d).

Discussion

In the instant motion, Debtor repeats the factors in 28
U.S.C. § 158(d)(2) (A) and declares their existence in this
case, referencing this Court’s analysis in its Order granting
leave to appeal from the Bankruptcy Court (doc. no. 13).
Because the Debtor need demonstrate only one of the factors
to have his appeal certified, the Court analyzes only the
factor which Debtor’s appeal satisfies.

The third Section 158(d)(2) (A) factor is whether an

immediate appeal “may materially advance the progress of the

 
 

 

case.” 28 U.S.C. § 158(d) (2) (A) (iii). At the current
juncture, there are two motions to dismiss filed by the Banks
that must be addressed. If the Court of Appeals were to
affirm this Court’s Order, the Bankruptcy Court could decide
the two motions to dismiss. If the Court of Appeals were to
reverse this Court’s Order, Debtor’s motion for discharge
would be granted. Regardless of how the Court of Appeals
decides it, the appeal would materially advance the progress
of the case. Therefore, certification of appeal is

appropriate under Section 158(d) (2) (A) (iii).

Conclusion
Based on the foregoing, this Court HEREBY CERTIFIES that
an appeal would materially advance the progress of the case
under 28 U.S.C. § 158(d) (2) (A) (iii). Accordingly, the motion
for certification of appeal (doc. no. 17) fo. GRANTED .

ORDER ENTERED at Augusta, Georgia, this PP cay of October,

~ bows)

UNITED STAYES DISTRICT JUDG

 
